Citation Nr: 0842902	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable initial rating for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  The Board notes that during the 
appeal process the claims folder was transferred to the 
Boston, Massachusetts RO.   

In October 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  There 
appears to be outstanding VA treatment records from the VA 
medical center (MC) in Brockton, Massachusetts.  In response 
to a letter informing him of the U.S. Court of Appeals for 
Veterans Claims (Court) decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), the veteran submitted a Vazquez-
Flores Notice Response form, dated in September 2008, 
indicating that he had more information to support his 
appeal.  Specifically, the veteran noted that he was treated 
at the VAMC in Brockton and that this facility should have 
up-to-date test and consultation information.  At the October 
2008 Travel Board hearing, the veteran also testified that he 
currently receives treatment at the VAMC in Brockton.  (See 
October 2008 Travel Board hearing transcript "Tr." at 6, 
9).  The claims folder does not contain the aforementioned VA 
treatment records.  In fact, the claims folder does not 
contain any VA treatment records.  The missing VA records may 
be material to the appellant's claim since they may provide a 
better picture of the current status of veteran's respiratory 
disability.  Thus, these VA treatment records should be 
secured.  In this regard, it is noted that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered in the constructive possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, an effort 
should be made to locate these records and any other 
pertinent VA treatment records so they can be associated with 
the veteran's VA claims folder.

As noted above, the veteran seeks an initial compensable 
disability evaluation for his service-connected asbestosis.  
At the October 2008 Travel Board hearing, the veteran 
testified that he has shortness of breath while active and 
inactive.  (See October 2008 Tr. at 3.)  The veteran also 
testified that a couple of year ago he could swim 44 lengths 
in a pool, but that now he is "lucky" if he can do 6 
lengths.  (Id. at 7.)  The veteran further testified that his 
walks have become a "stroll."  (Id.)  In this regard, the 
Board notes that VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d); see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (noting that the duty to provide a 
contemporaneous examination arises when the evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (stating that where 
the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination).  Here, the veteran's last VA 
examination was in January 2006 and his last pulmonary 
function test was in February 2006.  As such, the Board finds 
that additional VA examination is necessary to evaluate the 
current level of severity of the veteran's service-connected 
asbestosis prior to appellate adjudication of this issue.  

Lastly, the veteran indicated at the October 2008 Travel 
Board hearing that he was going to be transitioning over to a 
private physician for treatment, to include for his 
asbestosis.  (Tr. at 8.)  The veteran also indicated that he 
had an appointment with a private physician in December 2008.  
The veteran should be contacted and asked to provide a VA 
Form 21-4142, Authorization and Consent to Release 
Information, for any private physician who treats him for his 
pulmonary disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the veteran and request him 
to identify the complete name, address, 
and approximate dates of all private 
treatment regarding his service-connected 
asbestosis, from 2005 to present, on a 
provided VA Form 21-4142, Authorization 
and Consent to Release Information.  
Inform the veteran to complete additional 
VA Form 21-4142s for any other medical 
care providers who may possess additional 
records referable to treatment for 
asbestosis from 2005 to present.

After securing any necessary 
authorization or medical releases, the 
AOJ should request and associate with the 
claims file the veteran's complete 
treatment reports from all sources 
identified (whose records have not 
previously been secured).  Also, notify 
the veteran that he may obtain the 
evidence himself and send it to VA.

2.  Obtain all of the veteran's VA 
treatment records and progress reports, 
to include any pulmonary function tests 
or chest X-rays, from June 2005 until 
present located at the VA medical center 
in Brockton, Massachusetts or any other 
VA facility where the veteran received 
treatment regarding his service-connected 
asbestosis.  If no records are available, 
the claims folder must indicate this fact 
and the veteran should be sent a letter 
advising him that such records were 
unavailable.

3.  Schedule the veteran for a VA 
pulmonary examination to determine the 
current level of disability due to his 
service-connected asbestosis.  The claims 
file should be made available to the VA 
examiner for review in connection with 
this examination, and the examination 
report should note that the claims file 
was reviewed.  

All necessary tests should be performed.  
Pulmonary function testing should be 
performed and the report must 
specifically include Forced Vital 
Capacity (FVC) percent predicted and 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
(DLCO(SB)) percent predicted, with pre- 
and post-therapy results.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  

The VA examiner should reconcile all 
findings with the most recent February 
2006 pulmonary function test results.  A 
complete rationale should accompany all 
opinions expressed.

4.  Thereafter, readjudicate the issue of 
entitlement to a compensable initial 
rating for asbestosis on appeal.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

